Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MATT HUEY on 5/12/2021.

The application has been amended as follows: 

	In the claims:
	1.         (Currently Amended) A wireless communication device comprising:
            a memory;
            a first transceiver coupled to said memory and configured to perform wireless communication on a first wireless channel;
            a second transceiver coupled to said memory and configured to perform wireless communication on a second wireless channel; and
            a cooperative management unit (CMU) coupled to said first transceiver and said second transceiver and configured to forward information between said first transceiver and said second transceiver,

            perform clear channel assessment (CCA) independently of each other; 
            responsive to a determination that said first wireless channel and said second wireless channel are both available for a first transmission opportunity (TXOP), transmit data and control information to a first wireless communication device in a full duplex manner with regard to said first TXOP, wherein said first wireless channel is a WIFI channel; and
            responsive to a determination, through a CCA, that said second wireless channel is available while said first transceiver is transmitting a payload to the first wireless communication device, said first transceiver and said second transceiver transmitting said payload in the first TXOP.

	13.    (Currently Amended) The wireless communication device of Claim 1, wherein said first transceiver and said second transceiver are configured to jointly and simultaneously transmit [[a]]the payload, wherein the payload is of an A-MPDU in said first TXOP.
16.    (Currently Amended) The wireless communication device of Claim 13, wherein said second transceiver is configured to perform the CCA during transmission of said payload from said first transceiver.
17.    (Currently Amended) A method of wireless communication performed by a wireless communication device comprising a first transceiver and a second transceiver, the method comprising:

responsive to a determination that said first wireless channel and said second wireless channel are both available for a first transmission opportunity (TXOP) , said first transceiver and said second transceiver cooperating to transmit data and control information to a first wireless communication device in a full duplex manner with regard to said first TXOP; and
responsive to a determination, through a CCA,  that said second wireless channel is available while said first transceiver is transmitting a payload to said first wireless communication device, said first transceiver and said second transceiver transmitting said payload to said first wireless communication device in the first TXOP, 
wherein said first transceiver communicates with said first wireless communication device on the first wireless channel, and said second transceiver communicates with said first wireless communication device on the second wireless channel, and wherein said first wireless channel is a WIFI channel.

26.    (Currently Amended) The method of Claim 17, further comprising:
said second transceiver performing the CCA while said first transceiver is transmitting said payload to said first wireless communication device.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-28 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, and 17, a wireless communication device (and the method performed by the device) comprising:
            a memory;
            a first transceiver coupled to said memory and configured to perform wireless communication on a first wireless channel;
            a second transceiver coupled to said memory and configured to perform wireless communication on a second wireless channel; and
            a cooperative management unit (CMU) coupled to said first transceiver and said second transceiver and configured to forward information between said first transceiver and said second transceiver,
wherein said first transceiver, said second transceiver and said CMU are configured to:
            perform clear channel assessment (CCA) independently of each other; 
            responsive to a determination that said first wireless channel and said second wireless channel are both available for a first transmission opportunity (TXOP), transmit data and control information to a first wireless communication device in a full duplex manner with regard to said first TXOP, wherein said first wireless channel is a WIFI channel; and
            responsive to a determination, through a CCA, that said second wireless channel is available while said first transceiver is transmitting a payload to the first wireless communication device, said first transceiver and said second transceiver transmitting said payload or control information to said first wireless communication device in the first TXOP…in combination of other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461